      Case 4:18-cv-00244-WTM-CLR Document 19 Filed 04/01/19 Page 1 of 3



                                                         U '..i. [.-L- t i ■ iC T LUbit i
                IN THE UNITED STATES DISTRICT COl^RT,                           DIY.
                       THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION 2ui5^PR-'

ASHLEY F. CUMMINGS,
                                                             slrmsroF ga.
       Plaintiff,

V.                                                    CASE NO. CV418-244


BIGNAULT & CARTER, LLC, W.
PASCHAL BIGNAULT, and LORI A.
CARTER,

       Defendants.




                                      ORDER


       Before    the    Court    is     Defendants'     Motion         for        Settlement

Approval.     (Doc.     16.)    After    careful   consideration,                 the       Court

DEFERS ruling on         Defendants' motion. Plaintiff is DIRECTED to

provide documentation supporting the requested attorneys' fees

by April 12, 2019.

        On January 08, 2019, the parties filed a Joint Motion for

Settlement Approval. (Doc. 13.) In their motion, the                                    parties

requested that this Court approve the settlement of Plaintiff s

claims under the Fair Labor Standards Act. (Id.) The proposed

settlement      terms      included       that     Plaintiff            would           receive

$13,281.05 for her alleged unpaid overtime claim, $13,281.04 in

alleged liquidated damages, and $18,437.91 in attorneys' fees.

(Doc. 13, Attach. 1 at 1.) On January 10, 2019, the Court denied

the    parties'    request.      (Doc.    15.)   In    the     Court's            view,       the
Case 4:18-cv-00244-WTM-CLR Document 19 Filed 04/01/19 Page 2 of 3
Case 4:18-cv-00244-WTM-CLR Document 19 Filed 04/01/19 Page 3 of 3
